Citation Nr: 1241420	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  04-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

2.  Entitlement to an initial compensable rating for residuals of a laceration to the right index finger.

3.  Entitlement to an initial compensable rating for residuals of a laceration to the right middle finger.



REPRESENTATION

Appellant represented by:	James Brakewood Jr., Agent with Alpha Veterans Disability Advocates




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to March 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and June 2005 and August 2005 rating actions of the RO in Lincoln, Nebraska.  [Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the RO in Louisville, Kentucky.]  

In April 2008, the Veteran testified at a hearing conducted at the RO in Lincoln, Nebraska before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of that hearing has been associated with the claims file.

In July 2008, the Board denied the Veteran's claims.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties filed a Joint Motion for Partial Remand (Joint Motion) to vacate and remand the denials of the claims for service connection for a low back disorder and for initial compensable ratings for residuals of right index finger and right middle finger lacerations.  In December 2009, the Board remanded these issues for further development in accordance with the Joint Motion.  As discussed in the Remand below, the Board finds that its prior directives for the issue of entitlement to service connection for a low back disorder were not complied with and that another Remand is necessary.

[The Board acknowledges that, in July 2011 and July 2012, it had again remanded the case to accord the Veteran a requested hearing; however, the Veteran withdrew his request for a hearing through written correspondence dated in August 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2011).]

The issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a laceration to the Veteran's right index finger are manifested by decreased sensation, subjective pain, and an asymptomatic scar; there is no objective evidence of loss of motion of function of this digit.

2.  The service-connected residuals of a laceration to the Veteran's right middle finger are manifested by decreased sensation, subjective pain, and an asymptomatic scar; there is no objective evidence of loss of motion of function of this digit.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of a laceration to the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5229 (2011).

2.  The criteria for an initial compensable rating for residuals of a laceration to the right middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5229 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's initial rating claims are "downstream" issues in that they arose from initial grants of service connection.  The Board acknowledges that, prior to the December 2003 and August 2005 rating decisions, the Veteran was not advised of the evidence necessary to substantiate his claims for service connection for these disabilities or of his and VA's respective obligations with regard to obtaining evidence.  Importantly, however, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his initial rating claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues adjudicated herein were obtained in November 2003, March 2005, March 2006, and February 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA has no duty to assist that was unmet.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the right index and right middle finger issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted.  

In this case, as the Veteran's service-connected disabilities are evaluated under the same diagnostic code and as the pertinent medical evidence of record discusses both fingers at the same time, the Board will address both issues together.

The Veteran contends that he is entitled to initial compensable ratings for the service-connected residuals of lacerations to his right index and right middle fingers due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and the VA treatment records directly address the criteria under which these service-connected disabilities are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  As discussed in detail below, the Board concludes that the Veteran is not credible in reporting the severity of his symptomatology.

In this case, the Veteran's residuals of lacerations to the right index and right middle fingers are rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.71a, DC 5229, which evaluates impairment from limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, DC 5229 (2011).  As the Veteran has been shown to be right handed, the ratings for the major (right) digit are for application.  

Specifically, pursuant to DC 5229, a zero percent or noncompensable evaluation is warranted for limitation of motion with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  Id.  A 10 percent evaluation is warranted for limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

Additionally, the Veteran has been shown to have scars on his fingers as a result of his in-service injury.  The Board observes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, in evaluating the Veteran's service-connected residuals of lacerations to his right index and middle fingers, the Board will address whether separate ratings for scars are warranted.

The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claims were pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria (38 C.F.R. § 4.118, after October 23, 2008), these issues will only be evaluated under the rating criteria in effect prior to October 23, 2008.  Id.  See also 38 C.F.R. § 4.118.

Pursuant to the criteria for rating skin disabilities effective prior to October 23, 2008, scars other than the head, face, or neck, that are deep, or that cause limitation of motion warrant a 10 percent evaluation if they involve areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2008).

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion only warrant a 10 percent evaluation if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2008).

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar, only warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7803 (2008).

Scars which are superficial and painful on examination only warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1 (2008).

Scars that cause limitation of function of affected part are to be rated on limitation of function of affect part.  38 C.F.R. § 4.118 , DC 7805 (2008).

The Veteran was afforded a VA examination in November 2003.  He reported that when he injured his hand, he "topped off" the overlying tissue of his second and third knuckles.  He reported that his bone and tendons were exposed.  Surgery was not performed, and the muscle tissue was just flapped back and wrapped.  He reported no sensation on his knuckles and his grip strength and strength on the right side was somewhat decreased.  Examination revealed a scar in the lateral aspects of the second and third knuckles.  He had decreased sensation on the tips of his knuckles, although he had normal sensation throughout the rest of his hand; normal grip strength; and normal interosseus muscle strength.  Flexion and extension of his fourth and fifth digits were normal.  The examiner opined that the Veteran had decreased sensation on the tops of his knuckles of the fourth and fifth digits of his right hand, although he had near preserved function.  

At a VA examination in March 2005, the Veteran reported that the in-service injury occurred when he essentially caught the proximal interphalangeal (PIP) knuckles of the right index and right long or third finger in a meat slicing blade, essentially creating a shave or an avulsion laceration that could not be sutured over the extensor aspects of the PIP joints of the index and long fingers on the right hand.  He reported that he had pain in the area of the scarring rated as eight on a scale of one to ten (8/10).  The frequency of the pain depended upon precipitating factors, which included cold and wet or even hot water could cause pain into the area of the joints and the scars.  Again, he stated that at the time of the injury, the wounds were dressed with frequent dressing changes.  It healed without infection or without other complications, but required no suturing.  He did not report significant loss of function overall with regard to the right hand.  There was no significant history of dropping items or significant loss of strength or ability to use the right hand as a unit.  There was some decrease in sensation over those two knuckles as described in previous evaluations.  

Examination revealed some small, well-healed, somewhat curvilinear scars of the knuckles of the index and long fingers over the extensor aspects of the PIP joint.  There was some decrease in sensation in that area.  He otherwise demonstrated full range of motion to all joints of the fingers and hands; he was able to create good grip and was able to get the fingers to touch the proximal palmar crease.  There were no deficits in the ability of the hand to work as a unit.  Examination demonstrated no pain, weakness, fatigability, or incoordination.  The Veteran was diagnosed with laceration of the right index and right long fingers with some anesthesia over the right extensor aspect of the PIP and knuckles of the right index and long fingers.

A VA treatment record dated in April 2005 revealed that the Veteran had well-healed wounds.  There was no deformity and scars were less than one millimeter in width and were not raised.  He had full range of motion of his hand/fingers.  The Veteran was diagnosed with right hand pain.  

The Veteran was afforded another VA examination in March 2006.  The Veteran's reported history was the same as that reported in March 2005.  Examination revealed that the Veteran did not have overall decreased strength or overall decreased dexterity.  There was no amputation, ankylosis, deformity, gap between thumb pad and tips of fingers on attempted opposition of thumb to fingers, and no gap between finger and proximal transverse crease of hand on maximal flexion of finger.  Hand strength and dexterity were normal.  The Veteran did have some small, well-healed, somewhat curvilinear scars of the knuckles of the index and long fingers of the right hand over the extensor aspects of the PIP joint.  There was some decrease to sensation, but the Veteran had full range of motion to all joints of the fingers and in the right hand.  He was able to create good grip and was able to get the fingers to touch the proximal palmar crease.  There were no deficits in the ability of the hand to work as a unit.  There was no pain, weakness, fatigability, or incoordination.  X-rays were normal.  The Veteran was diagnosed with laceration of the right index and right long finger with some anesthesia over the right index and long fingers.  There were no significant effects on the Veteran's usual occupation of doing customer service.  He described that prolonged typing could sometimes aggravate the affected fingers of the ring hand; there was no time lost from work.  His disabilities had no effect on shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming; and a mild effect on chores, exercise, and sports.  Photographs of the right hand revealed scars on the knuckles of the index and middle fingers and an incomplete fist.  The scars did not appear to involve areas of 144 square inches or greater.

At his April 2008 hearing, the Veteran testified that his hand swelled at VA examinations following attempts to make a fist.  April 2008 Hearing Transcript (T.) at 18.  However, he thought that he was able to touch the crease of his hand with his fingers at the examinations.  Id.  The Veteran thought that with his hand swollen, he would be unable to touch his palm with his fingers.  Id. at 19.  He testified that he had no sensation in the scar tissues.  Id.  He reported that in making a fist, he was unable to get his fingers to close completely.  Id. at 20.  He had difficulties grasping or retaining grasped objects at night.  Id. at 22.  The Veteran had become predominantly more left-handed due to a decreased grip of his right hand.  Id.  He had lost confidence in his ability to hold things with his right hand.  Id. at 23.  Swelling occurred occasionally if it was cold or raining about twice a week, which reduced his ability to clench his fist.  Id. at 23-24.  At those times, he was unable to touch the crease of his palm with his two first fingers.  Id. at 24.  The Veteran demonstrated at the hearing that with swelling, he could get his fingers to slightly in excess of an inch distance between the palm and the fingertips.  Id.  He could almost close his fist, but had to do it slowly and there was no pain as he had a loss of feeling in his knuckles.  Id. 25.  His disabilities slowed his typing speed and accuracy on a computer.  Id. at 27-28.  
The Veteran was afforded a VA examination in February 2010.  He was reported to have a laceration of the right index finger without involvement of tendon or neurovascular bundle.  There was no overall decrease in hand strength and no decrease in hand dexterity.  He had no other hand symptoms and no history of flare-ups of joint symptoms.  Examination of the index and long fingers revealed normal extension of zero degrees (fingers align with hand) of the distal interphalangeal (DIP), PIP, and metacarpal phalangeal (MP) joints with no objective evidence of pain.  There were no gaps between the index and long fingers and the proximal transverse crease of the hand on maximal flexion of the fingers.  Following repetition of motion, there was no additional limitation of motion and no objective evidence of pain.  There was no amputation, ankylosis, or deformity of the digits.  There was no decreased strength for pushing, pulling and twisting; and no decreased dexterity for twisting, probing, writing, touching and expression.  The examiner noted that X-rays in September 2007 were not suggestive of bony pathology or dislocation.  The examiner summarized that there was no limitation of range of motion of the index and middle fingers; the Veteran was able to make a full fist with normal grip strength.  

Based on a review of the evidence, the Board concludes that initial compensable ratings for the residuals of lacerations to the right index and right middle fingers are not warranted.  

In this case, a compensable rating requires a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Since the award of service connection, the Veteran has had several VA examinations and none of them has showed a gap of one inch (2.5 cm.) or more between the either the index or long fingertip and the proximal transverse crease of the palm.  In this regard, the Board observes that the picture taken of the Veteran's palm in March 2006 does show a gap as a complete fist is not shown.  However, the examination report, as all of the other examinations reports, indicates that range of motion testing did not reveal a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  Thus, as the Veteran has been shown to have normal ranges of motion since the award of service connection, and as the objective medical evidence of record fails to show a gap of one inch or more between the fingertips and the proximal transverse crease of the palm on examination, the Board concludes that initial compensable ratings are not warranted.

Furthermore, the Board finds that the currently-assigned ratings for the index and middle fingers adequately portray the functional impairment, pain, and weakness that he experiences as a consequence of use of these joints.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  In this case, the March 2005 and March 2006 examiners specifically found no pain, weakness, fatigability, or incoordination.  Additionally, the March 2005 examiner indicated that the Veteran did not report significant loss of function overall with regard to the right hand.  The Board acknowledges the Veteran's reports of a loss of motion due to pain and swelling during flare-ups.  However, the Veteran reported to the March 2005 examiner that although prolonged typing could sometimes aggravate the affected fingers, there was no time lost from work.  Additionally, at that examination, his disabilities were opined to have no effect on shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming; and a mild effect on chores, exercise, and sports.  In this case, even when taking into account functional impairment, pain, and weakness that he experiences as a consequence of use of these joints, the competent evidence of record fails to show that compensable ratings are warranted.

In reaching this conclusion, the Board acknowledges the Veteran's testimony at his April 2008 hearing regarding the severity of his service-connected finger disabilities.  However, the Board does not find the Veteran credible with regards to the severity of his symptomatology.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, the evidence shows a history of the Veteran exaggerating his injury.  As discussed above, he reported to the November 2003 examiner that when he injured his hand, he "topped off" the overlying tissue of his second and third knuckles.  He reported that his bone and tendons were exposed.  However, a review of the Veteran's STRs fails to show that his in-service injury was as severe as that reported by the Veteran.  According to his STRs, the Veteran's injury occurred in January 2001.  The pertinent record shows that he cut his hand two days earlier; he had a three centimeter avulsion over the DIP joints of the middle and index fingers.  Antibiotics were prescribed and the Veteran was told to have daily dressing changes.  There is no indication that his bone and tendons were exposed as reported by the Veteran, especially as he waited two days to seek treatment.  As regards the severity of the initial injury, the STRs are more reliable, in the Board's view, than the Veteran's unsupported assertion.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Thus, as regards the severity of the initial injury, the Board finds that the Veteran exaggerated what actually happened.  With a history of exaggeration shown in the record, the Board doubts the Veteran's credibility of his subjective complaints compared to the actual objective manifestations documented in the examinations and treatment records.  Contrary to the Veteran's assertion that he has decreased grip and strength, the March 2006 examiner found that there was no overall  decreased strength or dexterity.  Additionally, the February 2010 examination revealed that there was no decreased strength for pushing, pulling and twisting; and no decreased dexterity for twisting, probing, writing, touching and expression.  Furthermore, the Veteran's post-service medical records--with the exception of the April 2005 record--fail to show that he has received treatment for his fingers, although he has received treatment for other disorders.  The lack of treatment for his fingers, along with his history of exaggeration, combined with the actual findings shown on examination, leads to the Board to conclude that the Veteran's testimony at his April 2008 hearing regarding the severity of his symptomatology is not an accurate description of the actual impairment that these disabilities have caused him.  Therefore, notwithstanding the Veteran's testimony, the Board finds that the symptomatology shown to be associated with his right index and right middle fingers since the award of service connection are adequately compensated for by the assigned zero percent or noncompensable ratings.  

The Board has also considered whether separate ratings are available for the scars on the Veteran's fingers.  However, after reviewing the evidence, the Board finds that separate ratings for scars are not warranted.  In this case, as the scars were not shown to be deep or cause limitation of motion, a rating under DC 7801 is not warranted.  The April 2005 treatment record indicates that the scars were less than one millimeter in width and the March 2006 picture of the scar does not show that the scars cover an area of 144 square inches (929 sq. cm.), rendering DC 7802 inapplicable.  As the Veteran's scar has not been shown to be unstable DC 7803 is also inapplicable.  Additionally, although the Veteran reported that the scar was painful to the March 2005 examiner, none of the examinations reveal that the scar was painful on examination.  So, DC 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805.  Therefore, the Board concludes that separate ratings for the scars are not warranted.

Additionally, although decreased sensation has been shown on examination, the evidence fails to show that the Veteran has any nerve disability for which separate ratings can be granted.  Here, the February 2010 examiner specifically found that there was no involvement of tendon or neurovascular bundle.  No medical professional has provided any opinion to indicate that the Veteran has a neurological disability, even though decreased sensation was shown on examinations.  The Board acknowledges that no nerve conduction testing has been done.  However, even when taking into account the Veteran's complaints, all of the VA examiners apparently found that no testing was necessary as evidenced by the lack of such diagnostic testing being included in the examinations.  Furthermore, as discussed above, even with a decreased loss of sensation, objective examinations have revealed normal motion, strength, and dexterity.  Thus, the evidence does not support a finding for separate evaluations based on neurological manifestations of the service-connected finger disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residuals of lacerations to the right index finger and right middle finger warrant compensable ratings at any time since the awards of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for compensable evaluations at any time since the awards of service connection for these service-connected disabilities. 

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the residuals of lacerations to the right index finger and right middle finger have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the residuals of lacerations to the right index finger and right middle finger have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected residuals of lacerations to the right index finger and right middle finger.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for residuals of a laceration to the right index finger is denied.

Entitlement to an initial compensable rating for residuals of a laceration to the right middle finger is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the issue of service connection for a low back disorder, to include as secondary to service-connected disabilities.  This issue was previously remanded in December 2009 pursuant to the April 2009 Joint Motion to obtain a new medical opinion regarding whether the Veteran has a low back disorder that is aggravated by a service-connected disability.

As noted in the Board's December 2009 Remand, a previous opinion in March 2005 can arguably be read as addressing aggravation as the examiner stated that there was no evidence to suggest a causal relationship between the Veteran's knee condition and his claimed back condition.  Moreover, in March 2006, the same examiner provided an additional medical opinion, stating that the Veteran's service-connected knee condition was less likely as not aggravating his low back strain.  

Notwithstanding that a March 2006 opinion clearly addressed aggravation, in order to comply with the dictates of the Joint Motion, the Board remanded this issue in December 2009 to obtain an additional medical opinion regarding aggravation.  The Veteran was afforded a VA examination in February 2010.  The examiner opined that it was at least as likely as not (less than 50/50 chance) that the Veteran's low back disorder and low back was aggravated by his bilateral pes planus, bilateral patellofemoral pain syndrome, tinnitus, and lacerations of the right index and middle fingers.

In January 2011, the AMC determined that a clarification opinion was necessary as the examiner stated that "that it was at least as likely as not" that the Veteran's back disorder was aggravated by service-connected disabilities, which implies a positive nexus.  However, the examiner's addition in parentheses of "less than 50/50 chance" implies a negative nexus opinion.  Additionally, no rationale provided.  Consequently, the Veteran was afforded a new VA examination in March 2011 with a different examiner as the February 2010 examiner was no longer with VA.  The March 2011 examiner opined that the Veteran's low back condition was not caused by or a result of or secondary to his feet, hips, shoulders, or knee problems.  However, the March 2011 examiner did not specifically opine as to whether the Veteran's low back condition was aggravated by any service connected disability, which clearly violated the Board's directives to provide an opinion as to aggravation.

Because of the AMC's failure to comply with the Board's Remand, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA letter pertaining to the issue of entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  [This correspondence should include the criteria necessary to substantiate a claim for service connection on both a direct basis and a secondary basis.]  

2.  Obtain an addendum opinion regarding aggravation from the March 2011 examiner (or, if she is unavailable, a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.

The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities.  The Veteran is currently service-connected for bilateral pes planus, bilateral patellofemoral pain syndrome, tinnitus, and lacerations of the right index and middle fingers.  [If the Veteran is found to have a low back disorder that is aggravated by his service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


